DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an anti-icing and ultra-violet reflective apparatus for vehicle windshields and windows with a housing having a hinged door, a cover component coupled to the housing for storing a windshield or window cover, a roller component coupled to the housing and storing an anti-freezing compound and a turning mechanism coupled to the cover component to deploy the cover for protection of a vehicle windshield or window against freezing or UV radiation. Though the prior art has many windshield cover configurations, the recited configuration of a housing with a cover component and a roller component containing an anti-freezing compound is not properly taught nor suggested by the prior art, making claim 1 allowable.
Claims 2-9 are allowable because they are dependent on claim 1.
Claim 10 recites a system comprising a vehicle with a windshield or windows and an anti-icing and ultra-violet reflective apparatus for vehicle windshields and windows with a housing having a hinged door, a cover component coupled to the housing for storing a windshield or window cover, a roller component coupled to the housing and storing an anti-freezing compound and a turning mechanism coupled to the cover component to deploy the cover for protection of a vehicle windshield or window against freezing or UV radiation. Though the prior art has many windshield cover configurations, the recited configuration of a housing with a cover component and a roller component containing an anti-freezing compound is not properly taught nor suggested by the prior art, making claim 10 allowable.
Claims 11-18 are allowable because they are dependent on claim 10.
Claim 19 is allowable for reciting a method of coupling a cover to a housing having a hinged door, a cover component coupled to the housing for storing a windshield or window cover, a roller component coupled to the housing and storing an anti-freezing compound and a turning mechanism coupled to the cover component to deploy the cover for protection of a vehicle windshield or window against freezing or UV radiation. Though the prior art has many windshield cover configurations, the recited method of coupling a cover to a housing with a cover component and a roller component containing an anti-freezing compound is not properly taught nor suggested by the prior art, making claim 19 allowable.
Claim 20 is allowable because it is dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou (WO2012083760) discloses a car cover with an anti-freeze function stored in a housing having a hinged lid that covers the components contained therein. Song (KR20180069160) discloses a cover for a vehicle windshield with a housing having a hinged lid and a waterproof cover made by applying a waterproof resin to the cover. Yang (KR20180115593) discloses a cover for a windshield for use as a frost prevention device and UV protection that is stored in a housing with a hinged lid and a roller on which the cover is stored. Wu (US Pat 5,433,499) discloses a sunshade for a vehicle to be used to cover the windshield of a vehicle and stored in a housing with a hinged lid and a roller on which the cover is stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612